Citation Nr: 1314022	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine.

3.  Entitlement to a disability rating in excess of 10 percent from December 31, 2009; in excess of zero percent from November 4, 2011; and in excess of 30 percent from November 15, 2012 for cervical radiculopathy (ulnar and median neuropathy) of the left upper extremity associated with DDD of the cervical spine.

4.  Entitlement to a disability rating in excess of 10 percent from December 31, 2009; in excess of zero percent from November 4, 2011; and in excess of 40 percent from November 15, 2012 for cervical radiculopathy (ulnar and median neuropathy) of the right upper extremity associated with DDD of the cervical spine.


5.  Entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy effective November 15, 2012.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), Atlanta, Georgia, and Seattle, Washington.  Jurisdiction of this matter is currently with the RO located in Atlanta, Georgia. 

Service connection for cervical and lumbar spine disabilities was granted by the RO in November 2008, and an initial 20 percent disability rating was assigned for each disability, effective as of December 14, 2007.  

By rating action in July 2009, the RO determined there was clear and unmistakable error (CUE) in the November 2008 rating action which assigned a 20 percent evaluation for DDD, lumbar spine.  The 20 percent evaluation for DDD, lumbar spine was raised to 40 percent effective December 14, 2007.

By rating action dated in April 2012, the RO awarded separate disability ratings for neurological manifestations of the cervical spine affecting each upper extremity.  A separate 10 percent disability rating was assigned for each upper extremity from December 31, 2009, and a noncompensable disability rating was assigned from November 4, 2011.  

In October 2012, the Board remanded the appeal for further development. 

In a February 2013 rating decision, the RO increased the disability rating for cervical radiculopathy (ulnar and median neuropathy), right upper extremity, from 0 percent disabling to 40 percent effective November 15, 2012; and, the disability rating for cervical radiculopathy (ulnar and median neuropathy), left upper extremity, from 0 percent disabling to 30 percent effective November 15, 2012.  

In addition, the February 2013 rating decision granted service connection for right lower extremity radiculopathy with an evaluation of 20 percent effective November 15, 2012.  As this issue is part and parcel of the initial rating claim on appeal, the Board has taken jurisdiction over it, as reflected on the title page of this decision. 

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issues of disability ratings greater than assigned, therefore, the issues remain in appellate status as set forth above. 

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that her service connected disabilities have rendered her unemployable.  Accordingly, entitlement to TDIU is not for consideration at this time.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons stated below, the issues of entitlement to initial disability ratings in excess of 40 percent for DDD of the lumbar spine; and, in excess of 20 percent for DDD of the cervical spine must be remanded for additional development.  Moreover, the remaining issues regarding neurologic disorders stemming from the lumbar and cervical disabilities are deemed intertwined and thus adjudication of those claims will be deferred at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As explained below, the issues of entitlement to an initial disability rating in excess of 40 percent for DDD of the lumbar spine and an initial disability rating in excess of 20 percent for DDD of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on her part. 


REMAND

On VA examination in November 2012, the Veteran stated that she had flare-ups which impacted the function of her cervical and lumbar spines.  Upon completion of range of motion (ROM) testing, the examiner specified the degrees of motion achieved initially and reported any additional loss of function due to repetitive motion.  However, the examiner did not address whether there would be any loss of function on flare-up.  Therefore, the examination is inadequate for rating purposes.  In this regard, the Board notes that since 2005, the United States Court of Appeals for Veterans Claims has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40  (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups. Id. Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes. Mitchell, 25 Vet. App. at 32.  Because the Board must consider whether limitation of motion may establish a basis for a higher rating, remand is necessary.  Without further clarification of the Veteran's range of motion in his cervical and lumbar spines during flare-ups, the Board is without medical expertise to determine the current severity of the disability. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

For the above reasons, the VA examination should be returned to the November 2012 examiner to prepare an addendum to the examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the November 2012 VA examination to review the claims folder and any newly obtained records and provide an addendum opinion as to whether there would be additional loss of function during flare-up of the cervical and lumbar spines (expressed in degrees of lost motion), and whether this would change any aspect of the opinion and findings stated on the November 2012 examination. The examiner should provide reasons for the opinion as to whether there is additional loss of function during flare-up.

If the November 2012 VA examiner is not available, another medical professional may review the claims folder and provide the needed addendum opinions and review. The examiner must specifically discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups. 

The examiner must explain the rationale for all opinions given.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

If it is determined necessary to provide the requested addendum, a new examination may be provided the Veteran.  If such is provided, then neurologic testing should also be accomplished. 

2. When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's increased rating claims for the cervical and lumbar spine disorders.  If the benefits sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

